The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 2-22-2022 is acknowledged. Claims 14-17, 22 and 25 have been amended. Claims 14-29 are pending. Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 14-19 are currently under examination.

Specification
This application is deemed to comply with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825 in light of the amendment thereto.


Claim Rejections Withdrawn
	The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…having the amino acid set forth in…” is withdrawn in light of the amendment thereto.
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…having the amino acid set forth in…” is withdrawn in light of the amendment thereto.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…having the amino acid set forth in…” is withdrawn in light of the amendment thereto.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…having the amino acid set forth in…” is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 14-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant argues:
1.  The specification provides two examples of a bacteriocin (P628 and P636) fitting the structural and functional profile defined by the claims.

2.  The Examiner’s reference to immunological effectiveness is not understood.
3.  The use of peptide linkers are commonly used in the design and construction of recombinant proteins and can be easily tested (and further adjusted or replaced when necessary). 
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the P628 protein is the wild-type Klebicin CLL and does not conform to the recited structure requirements set forth in the rejected claims as it does not contain any linker peptides and must contain the receptor binding domain. Consequently, any data regarding the bactericidal activity of the P628 protein cannot be extrapolated to the genus of fusion proteins encompassed by the instant claims. As clearly set forth in the specification at paragraph [0172]:
Bacteriocins are a diverse family of protein antibiotics produced by bacteria, which kill members of the same or closely related species. There are few reports of bacteriocins (klebicins) from Klebsiella spp., none of them have been characterized and nothing is known about their antibacterial properties. Klebicins have been used for the purpose of typing Klebsiella spp for many decades, but have not been characterized in terms of their antibacterial properties in vitro or in vivo.  
	
	Given, that the specification is silent with regard to the efficacy of the claimed fusion proteins in killing any gram-negative species of bacteria, there is no correlation between structure and function as required by the written description requirement. 
	With regard to Point 2, the basis of the rejection was the lack of correlation between the structure of the claimed fusion proteins and the claimed bactericidal activity against any and all gram-negative bacteria. The inclusion of the term “immunological” was merely an editorial error and its inclusion does not change the basis of the rejection. 
	With regard to Point 3, Applicant is reminded that adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

As outlined previously, the rejected claims are drawn to bacteriocins comprising a receptor-mediated translocation domain having the amino acid sequence of residues 1-320 of SEQ ID NO:10, a cargo domain having the amino acid sequence of residues 475-559, a peptide linker having a heterologous sequence connecting the various domains and optionally a receptor binding domain having the amino acid sequence of residues 322-457 of SEQ ID NO:10 wherein said bacteriocins are capable of killing any and all Gram-negative bacteria.
The specification discloses that the polypeptide P628 (wild-type Klebicin CCL) has efficacy in killing Klebsiella pneumoniae but is silent with regard to any bacteriocin comprising the recited domains that has efficacy in killing any strain of gram-negative bacteria. The specification is equally silent with regard to what linkers can be used in conjunction with the recited domains without changing the bactericidal effectiveness of the parent. Consequently, none of these vectors meet the written description provision of 35 USC 112, first paragraph.    
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of bacteriocins, Applicant must adequately describe the combination and order of the recited domains (and possible linkers) that result in a polypeptide capable of killing a given gram-negative bacterial species. The specification, however, does not disclose any bacteriocin comprising the recited domains that have efficacy against any gram-negative bacterial species. Consequently, there is no correlation between the structure (order of the domains and sequence of any linker used) of a given bacteriocin and its recited function (killing a given gram-negative bacterial species) and therefore the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of vectors. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of bacteriocins the specification fails to meet the written description requirement.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. While the skill in the art of immunology is high, to date, prediction of a specific immune response for any given composition in any given animal is quite unpredictable.
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al (Science, 1990, 257:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function, carry out the instructions of the genome and form immunoepitopes. Bowie et al. further teach that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. (column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions, deletions or insertions are possible in any given protein, the position within the protein's sequence where such mutations can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (column 2, page 1306). Accordingly, it follows that the bacteriocins that can kill a given gram-negative bacterial species can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of bacteriocins that have efficacy in killing gram-negative bacterial species, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of bacteriocins accordance with the Guidelines, the description of the claimed vectors is not deemed representative of the genus of pharmaceutical compositions to which the claims refer. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…a peptide having a heterologous sequence…” is maintained for reasons of record.
Applicant argues:
1.  The language “a peptide having a heterologous sequence” would be readily understood by the skilled artisan in light of the plain English meaning of the word heterologous and the definition provided in the specification.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, while the term “heterologous” is well understood the meaning of the phrase “a peptide having a heterologous sequence” is not. It is unclear what the recited peptide is “heterologous” from. Moreover, the portion of the specification is in the context of host cells of origin and the instant claims have no reference to any host cells.
As outlined previously, it is unclear what is meant to be engendered by said phrase. What must be the peptide sequence be heterologous to? As written, it is impossible to determine the metes and bounds of the claimed invention.
	


Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 9, 2022